Name: 2013/754/EU: Commission Implementing Decision of 11Ã December 2013 on measures to prevent the introduction into and the spread within the Union of Guignardia citricarpa Kiely (all strains pathogenic to Citrus ), as regards South Africa (notified under document C(2013) 8781)
 Type: Decision_IMPL
 Subject Matter: trade;  plant product;  international trade;  Africa;  agricultural policy;  agricultural activity
 Date Published: 2013-12-13

 13.12.2013 EN Official Journal of the European Union L 334/44 COMMISSION IMPLEMENTING DECISION of 11 December 2013 on measures to prevent the introduction into and the spread within the Union of Guignardia citricarpa Kiely (all strains pathogenic to Citrus), as regards South Africa (notified under document C(2013) 8781) (2013/754/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Guignardia citricarpa Kiely (all strains pathogenic to Citrus), hereinafter the specified organism, is a harmful organism listed in point (c)11 of Section I of Part A of Annex II to Directive 2000/29/EC. It is not known to occur in the Union. It is primarily hosted by plants of Citrus L. and is particularly harmful for those plants. (2) In accordance with Article 5(1) of Directive 2000/29/EC in conjunction with point 16.4 of Section I of Part A of Annex IV to that Directive, Member States are to ban the introduction into their territory of fruits of Citrus L. and their hybrids, hereinafter the specified fruits, originating in third countries, unless the special requirements set out in that point are met. (3) Despite the fact that the Commission had already expressed to South Africa concerns over the phytosanitary status of the specified fruits and South Africa had provided assurances that the necessary measures would be taken, 36 interceptions of consignments of the specified fruits infested with the specified organism have been notified by Member States between July and November 2013 during import inspections of such fruits originating in South Africa. (4) In light of those interceptions, it is concluded that the current phytosanitary safeguards of South Africa are insufficient to prevent the introduction of the specified organism into the Union. (5) Those interceptions did not concern areas recognised by South Africa as being free from the specified organism. While an assessment of the phytosanitary status of those areas is still needed to recognise them as being free of the specified organism by amending Commission Decision 2006/473/EC (2), introduction of the specified fruits from those areas should continue to be allowed. In view of the phytosanitary risk involved, introduction should not be allowed from any other areas of South Africa. (6) Consequently, the introduction into the Union of the specified fruits originating in areas of South Africa, other than those recognised as being free from the specified organism by Decision 2006/473/EC, should only be allowed from areas recognised by South Africa as being free from that organism. The official phytosanitary certificate accompanying those specified fruits should indicate their origin in one of those areas. (7) The measures set out in this Decision should only apply to the specified fruits produced during the 2012/13 growing season. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 As regards fruits of Citrus L. originating in South Africa and produced during the 2012/13 growing season, points 16.4(c) and (d) of Section I of Part A of Annex IV to Directive 2000/29/EC shall only apply to fruits originating in the following areas: (a) Northern Cape: magisterial districts of Barkly West, Gordonia, Hay, Herbert, Hopetown, Kenhardt, Kimberley, Namakwaland and Prieska; (b) Free State Province: magisterial districts of Boshof, Fauresmith, Jacobsdal, Koffiefontein and Philippolis; and (c) North-West Province: magisterial districts of Christiana and Taung. The official phytosanitary certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC, accompanying those fruits shall indicate the area of origin under the heading Additional declaration. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 187, 8.7.2006, p. 35.